United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1984
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                              Rafeal Isaac Mendez

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                    for the District of North Dakota - Eastern
                                  ____________

                         Submitted: September 19, 2022
                            Filed: October 3, 2022
                                 [Unpublished]
                                ____________

Before SHEPHERD, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Rafeal Isaac Mendez committed eight violations while on supervised release,
and the district court1 sentenced him to 14 months imprisonment, followed by 18


      1
       The Honorable Peter D. Welte, Chief Judge, United States District Court for
the District of North Dakota.
months supervised release. Mendez appeals his sentence. Having jurisdiction under
28 U.S.C. § 1291, we affirm.

       Originally, Mendez pled guilty to possessing a firearm as a convicted felon
and was sentenced to 60 months imprisonment and 3 years supervised release.
Mendez completed his term of imprisonment and commenced his supervised release
on April 28, 2021. Four days later, on May 2, 2021, Mendez was charged with
misdemeanor assault 2 and tested positive for alcohol during booking procedures.
The next day, on May 3, 2021, Mendez admitted to his probation officer that he had
used marijuana. Twenty-two days later, on May 25, 2021, Mendez failed to report
to his probation officer for drug testing. Six days later, on June 1, 2021, Mendez
again failed to report to his probation officer for drug testing. Mendez continued to
abscond, and his whereabouts were unknown until his arrest on February 1, 2022, in
connection with his assault charge. At the time of his arrest, Mendez tested positive
for marijuana. The magistrate judge ordered Mendez to be released to an inpatient
treatment program, where Mendez began treatment on March 28, 2022. Eleven days
later, on April 8, 2022, Mendez was discharged from the program for threatening
staff and failing to follow the rules and regulations of the facility. Mendez was then
arrested, and the probation office filed a petition for revocation of Mendez’s term of
supervised release.

       At the revocation hearing, Mendez admitted to the foregoing conduct, which
constituted eight violations of his supervised release conditions. Based on a Grade
C violation (the most serious grade applicable), and Mendez’s criminal history score
of VI, the district court calculated Mendez’s Guidelines range to be 8-14 months
imprisonment. After reviewing the record, the statements of counsel, Mendez’s
statement, the Guidelines, and the revocation sentencing factors under 18 U.S.C.
§ 3583(e), the district court sentenced Mendez to 14 months imprisonment, followed
by 18 months supervised release.


      2
        Ultimately, Mendez pled guilty to criminal mischief and domestic violence
in state court.
                                        -2-
        Mendez appeals, arguing only that his sentence is substantively unreasonable.
In determining whether to revoke a defendant’s term of supervised release and
impose a term of imprisonment, the district court must consider a subset of the
typical sentencing factors under 18 U.S.C. § 3553(a). See 18 U.S.C. § 3583(e).3
“This [C]ourt reviews a revocation sentence by the same standards applied to an
initial sentence.” United States v. Cain, 976 F.3d 778, 779 (8th Cir. 2020) (per
curiam). Accordingly, “we apply ‘a deferential abuse-of-discretion standard.’”
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (citation
omitted). “Where, as here, a sentence imposed is within the advisory guideline
range, we typically accord it a presumption of reasonableness.” United States v.
Campbell, 986 F.3d 782, 800 (8th Cir. 2021) (citation omitted). “A district court
abuses its discretion when it (1) fails to consider a relevant factor that should have
received significant weight; (2) gives significant weight to an improper or irrelevant
factor; or (3) considers only the appropriate factors but in weighing those factors
commits a clear error of judgment.” United States v. Barber, 4 F.4th 689, 692 (8th
Cir. 2021) (per curiam) (citation omitted). Even so, “[t]he district court has wide
latitude to weigh the [revocation-specific] § 3553(a) factors in each case and assign
some factors greater weight than others in determining an appropriate sentence.” Id.
(citation omitted).

       Here, Mendez contends that the district court did not properly consider his
“progress and introspection” and placed too much weight on the nature and
circumstances of the conduct resulting in his revocation and his history and
characteristics. The district court recounted each violation, specifically noting the
time, or lack thereof, between them. Despite Mendez’s claims of “progress,” the
district court concluded that his supervised release had been “just an abysmal abject
catastrophe” due to his repeated violations. Moreover, the district court explicitly
noted that it had considered Mendez’s statement regarding his remorse, his difficulty
in adjusting to life outside of prison, and his efforts to improve. Ultimately, we view


      3
       Under § 3583(e), the district court must consider § 3553(a)(1), (a)(2)(B),
(a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7). Id.
                                            -3-
Mendez’s argument as a disagreement with the district court’s balancing of the
relevant § 3553(a) factors. Such disagreement is insufficient to establish that a
sentence is substantively unreasonable, especially in light of Mendez’s within-
Guidelines-range sentence. See Campbell, 986 F.3d at 800.

      For the foregoing reasons, we affirm the judgment of the district court.
                      ______________________________




                                        -4-